DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, was filled with the application on December 28, 2020, have been entered. Wherein, claims 1-20 have been filed with the application. Hence claims 1-20 are pending in this office action.

Response to Arguments
Applicant's arguments filed on 12/18/2020 have been fully considered and they are persuasive. Hence last office action mailed on 09/25/2020 have been withdrawn. The claims are further rejected under a new ground of rejection in view of Lokman et al. (US 2019/0222511 A1), in view of Maier et al (US 2016/0021032 A1), further in view of Davie et al (US 2015/0100704 A1). The current action is non-final.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 103  as being unpatentable over Lokman et al (US 2019/0222511 A1), hereinafter, “Lokman”, in view of Maier et al (US 2016/0021032 A1), hereinafter, “Maier”.
	Regarding claim 1, Lokman teaches: A method comprising: obtaining, by a processing device, configuration data of a network switch (Lokman: fig 3, para [0061]-[0064], where, the controller receives configuration data from switches as stated in the quotation, as follows: “Controller 100 may also collect measurements from network switches using a protocol such as OF-CONFIG or SNMP, which is not shown in FIG. 3 for simplicity. Controller 100 collects, filters, and aggregates network performance measurements in real-time and stores them in database 334”), the configuration data comprising a list indicating one or more groups configured on the network switch (Lokman: fig 3, para [0061]-[0064], where, “Controller 100 may also set the ‘group flow table’ parameters for randomized VNF hopping requests, such as the switch-over timer and time-out period using OF-CONFIG or SNMP”),  and a list of the rules configured on the network switch (Lokman: fig 3, para [0003] and [0005], where, “A controller configures the packet forwarding behavior of switches by setting packet-processing rules in a so-called ‘flow table”); and 
	configuring, by the processing device, the virtual switch in view of the configuration data (Lokman: para [0026]-[0027], where, “Multiple routes (flow table rules) are sent to the switches along with additional instructions defining the switch behavior as to how/when to hop the traffic flow in a group flow table. The switch behavior towards the multiple routes can also be configured into the switches using the management interface, i.e., using OF-Config (OpenFlow Management and Configuration Protocol) or using OpenFlow protocol by the controller”).
	Lokman does not explicitly teach: generating, by the processing device, an isolated virtual environment; provisioning, by the processing device, a virtual switch on the isolated virtual environment; and configuring, by the processing device, the virtual switch in view of the configuration data.
	However, Maier in the same field of endeavor teaches: generating, by the processing device, an isolated virtual environment (Maier: fig 8, para [0007], where, “the controller may generate a virtual network topology of virtual switches, virtual routers, and virtual system routers over the physical and/or hypervisor switches in the network. The controller may form virtual switches from respective groups of end hosts and/or physical routers for routing packets to external networks” changed the paradigm from having to be connected to a physical switch to being able to connect to a ‘virtual switch’. This virtual switch is only a software layer that resides within a server that is hosting many virtual machines (VMs) (equivalent to “isolated virtual environment”) on the same physical server, see further para [0069]-[0073]); 
	provisioning, by the processing device, a virtual switch on the isolated virtual environment (Maier: fig 14, steps 202-214, para [0115]-[0120], where, “controller 18 may implement (equivalent to “provisioning”) virtual system router SR1 across any desired number and combination of spine switches, leaf switches, and hypervisor switches”). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Lokman with teaching of Maier, for the advantage of identifying the paths based on information maintained at the controller such as network load and device capabilities to improve performance  (Maier: para [0122]).
Regarding claims 2, 9 and 16, Lokman modified by Maier further teaches: The method of claim 1, the system of claim 8 and The non-transitory computer-readable storage medium of claim 15, wherein the configuration data for the network switch further comprises: a list of one or more ports attached to the network switch (Maier: fig 4, para [0007], where, “A virtual switch may include ports from at least two underlying switches that are coupled to end hosts of the group associated with the virtual switch. The virtual switch may include virtual ports that are coupled to end hosts”)  and a media access control (MAC) address and an internet protocol (IP) address for each port attached to the network switch (Maier: fig 4, para [0007] and para [0048]-[0051],  where, the ports may be configured with IP addresses and the destination Ethernet address equivalent to “MAC”).
Regarding claims 3, 10 and 17, Lokman modified by Maier further teaches: The method of claim 2, the system of claim 9 and the non-transitory computer-readable storage medium of claim 16, wherein the network switch is an OpenFlowTM switch and each list is obtained using standard OpenFlowTM protocol constructs (Lokman: fig 3, switch 116 equivalent to “OpenFlow Switch”, see para [0003]-[0004] and para [0027], where, “The switch behavior towards the multiple routes can also be configured into the switches using the management interface, i.e., using OF-Config (OpenFlow Management and Configuration Protocol) or using OpenFlow protocol by the controller”).
Regarding claims 4, 11 and 18, Lokman modified by Maier further teaches: The method of claim 1, the system of claim 8 and The non-transitory computer-readable storage medium of claim 15, wherein the isolated virtual environment comprises a container (Lokman: para [0009], where, “the VMs, or containers, have logical or virtual Ethernet ports.).
Regarding claims 6, 13 and 20, Lokman modified by Maier further teaches: The method of claim 1, further comprising obtaining diagnostic data from the virtual switch using network diagnostic tools and OpenFlowTM diagnostic tools (Lokman: fig 3, para [0060], where, “Route Calculator 308 takes as input the most recent network map from Network Mapper 302 and the VNF map from VNF Mapper 305. The “measurements collected on network routes (when needed, for example, if link performances such as delay and packet loss are among the constraints for the route selection)” (equivalent to “OpenFlow diagnostic data”) are stored in database 334. VNF Mapper 305 uses Database 333, which stores VNF information, such as the locations, types, IP addresses, capacities and current utilization of VNFs. Network Mapper 302 derives the network map, i.e., the connectivity between switches, using OpenFlow protocol's network discovery process. OpenFlow interface 150 is between Controller 100 and each network switch 116. The map is kept up to date by frequently executing network discovery processes”).
Regarding claims 7 and 14,  Lokman modified by Maier further teaches: virtual switch (Lokman: para [0026]-[0027], where, “Multiple routes (flow table rules) are sent to the switches along with additional instructions defining the switch behavior as to how/when to hop the traffic flow in a group flow table. The switch behavior towards the multiple routes can also be configured into the switches using the management interface, i.e., using OF-Config (OpenFlow Management and Configuration Protocol) or using OpenFlow protocol by the controller”), wherein configuration data further comprises packet capture data (Lokman: fig 3, para [0060], where, ““measurements collected (equivalent to “captured packet data”) on network routes (when needed, for example, if link performances such as delay and packet loss are among the constraints for the route selection”) and wherein obtaining diagnostic data further comprises injecting the packet capture data into the virtual switch (Lokman: fig 3, para [0060], where, “Route Calculator 308 takes as input the most recent network map from Network Mapper 302 and the VNF map from VNF Mapper 305. The “measurements collected on network routes (when needed, for example, if link performances such as delay and packet loss are among the constraints for the route selection)” (equivalent to “OpenFlow diagnostic data”) are stored in database 334. VNF Mapper 305 uses Database 333, which stores VNF information, such as the locations, types, IP addresses, capacities and current utilization of VNFs. Network Mapper 302 derives the network map, i.e., the connectivity between switches, using OpenFlow protocol's network discovery process. OpenFlow interface 150 is between Controller 100 and each network switch 116. The map is kept up to date by frequently executing network discovery processes”).
	Regarding claims 8 and 15, Lokman further teaches: A system (Lokman: fig 3, para [0058]) comprising: a memory (Lokman: fig 3, para [0065], where, “non-transitory computer-readable media can include flash memory, RAM, ROM, EEPROM”); 
	a processing device operatively coupled to the memory, the processing device and a non-transitory computer-readable storage medium including instructions that, when executed by a processing device , cause the processing (Lokman: fig 3, para [0065], where, “non-transitory computer-readable storage media can be any available media that can be accessed by a general purpose or special purpose computer, including the functional design of any special purpose processor”) to:
	obtaining, by a processing device, configuration data of a network switch (Lokman: fig 3, para [0061]-[0064], where, the controller receives configuration data from switches as stated in the quotation, as follows: “Controller 100 may also collect measurements from network switches using a protocol such as OF-CONFIG or SNMP, which is not shown in FIG. 3 for simplicity. Controller 100 collects, filters, and aggregates network performance measurements in real-time and stores them in database 334”), the configuration data comprising a list indicating one or more groups configured on the network switch (Lokman: fig 3, para [0061]-[0064], where, “Controller 100 may also set the ‘group flow table’ parameters for randomized VNF hopping requests, such as the switch-over timer and time-out period using OF-CONFIG or SNMP”),  and a list of the rules configured on the network switch (Lokman: fig 3, para [0003] and [0005], where, “A controller configures the packet forwarding behavior of switches by setting packet-processing rules in a so-called ‘flow table”); and 
	configuring, by the processing device, the virtual switch in view of the configuration data (Lokman: para [0026]-[0027], where, “Multiple routes (flow table rules) are sent to the switches along with additional instructions defining the switch behavior as to how/when to hop the traffic flow in a group flow table. The switch behavior towards the multiple routes can also be configured into the switches using the management interface, i.e., using OF-Config (OpenFlow Management and Configuration Protocol) or using OpenFlow protocol by the controller”);
	Lokman does not explicitly teach: generating, by the processing device, an isolated virtual environment; provisioning, by the processing device, a virtual switch on the isolated virtual environment; and configuring, by the processing device, the virtual switch in view of the configuration data.
generating, by the processing device, an isolated virtual environment (Maier: fig 8, para [0007], where, “the controller may generate a virtual network topology of virtual switches, virtual routers, and virtual system routers over the physical and/or hypervisor switches in the network. The controller may form virtual switches from respective groups of end hosts and/or physical routers for routing packets to external networks” changed the paradigm from having to be connected to a physical switch to being able to connect to a ‘virtual switch’. This virtual switch is only a software layer that resides within a server that is hosting many virtual machines (VMs) (equivalent to “isolated virtual environment”) on the same physical server, see further para [0069]-[0073]); 
	provisioning, by the processing device, a virtual switch on the isolated virtual environment (Maier: fig 14, steps 202-214, para [0115]-[0120], where, “controller 18 may implement (equivalent to “provisioning”) virtual system router SR1 across any desired number and combination of spine switches, leaf switches, and hypervisor switches”); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Lokman with teaching of Maier, for the advantage of identifying the paths based on information maintained at the controller such as network load and device capabilities to improve performance  (Maier: para [0122]).
Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103  as being unpatentable over Lokman et al (US 2019/0222511 A1), hereinafter, “Lokman”, in view Maier et al (US 2016/0021032 A1), hereinafter, “Maier” further in view of Davie et al (US 2015/0100704 A1), hereinafter, “Davie”.
Regarding claims 5, 12 and 19, Lokman modified by Maier further teaches: The method of claim 2, system of claim 9 and The non-transitory computer-readable storage medium of claim 16, wherein configuring the virtual switch further comprises:  -25-for each of the one or more ports attached to the network switch, attaching a corresponding virtual port to the virtual switch (Maier: fig 4, para [0007], where, “A virtual switch may include ports from at least two underlying switches that are coupled to end hosts of the group associated with the virtual switch. The virtual switch may include virtual ports that are coupled to end hosts”) and a media access control (MAC) address and an internet protocol (IP) address for each port attached to the network switch (Maier: fig 4, para [0007] and para [0048]-[0051],  where, the ports may be configured with IP addresses and the destination Ethernet address equivalent to “MAC”); 
	configuring the virtual switch with the rules configured on the network switch (Lokman: para [0026]-[0027], where, “Multiple routes (flow table rules) are sent to the switches along with additional instructions defining the switch behavior as to how/when to hop the traffic flow in a group flow table. The switch behavior towards the multiple routes can also be configured into the switches using the management interface, i.e., using OF-Config (OpenFlow Management and Configuration Protocol) or using OpenFlow protocol by the controller”);
neither Lokman nor Maier explicitly teach: iteratively, until each of the one or more groups configured on the network switch is successfully configured on the virtual switch, attempting to configure each of the one or more groups on the virtual switch until a group is successfully configured.
However, Davie in the same field of endeavor teaches: iteratively, until each of the one or more groups configured on the network switch is successfully configured on the virtual switch, attempting to configure each of the one or more groups on the virtual switch until a group is successfully configured (Davie: fig 13, steps 1305-1325, para [0141), where, “different specific operations may be performed and the process might iteratively perform the operations multiple times to connect the hardware to another virtual network. Furthermore, the process 1300 could be implemented using several sub-processes, or as part of a larger macro process”, see further para [0140] and para [0145]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Lokman in view of Maier, for configuring of the virtual ports of the virtual switches with the teaching of Davie for the advantage of enabling the physical switch to send packets to those VMs efficiently (Davie: para [0150]).

Conclusion
Prior arts reviewed does not applied: (1) US 2015/0365288 A1- Van Der Merwe et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461